Pemberton, J.
(dissenting) — There can be no question but what the allegations of the complaint bring this case squarely within the rule announced in the case of Puget Sound Tr., L. & P. Co. v. Grassmeyer, 102 Wash. 482, 173 Pac. 504, where this court said:
“. . . to engage in any form of business in defiance of laws regulating or prohibiting the business is a nuisance per se, and a person so engaging therein may, in this jurisdiction, be enjoined from so doing by any one suffering a special injury thereby. . . . (Citing cases.) And such an action will lie even though there may be for the wrong committed the legal remedy of arrest and punishment. (Citing cases.) ”
This rule was reaffirmed in the case of Northern Pacific R. Co. v. Schoenfeldt, 123 Wash. 579, 213 Pac. 26, and in the case of State ex rel. Seattle & Rainier Valley R. Co. v. Superior Court, 123 Wash. 116, 212 Pac. 259.
To the contention of respondents “that the plaintiffs were not specifically injured by the acts of the defendants so as to entitle them to maintain the action,” the court stated in the Grassmeyer case, supra, that:
“Finally, it is said that the damages alleged are not special within the meaning of the rule permitting in-*276junCtive relief against one who -unlawfully interferes with the property rights of another. If we have correctly caught the respondent’s meaning, the objection is that losses inflicted upon the plaintiff are incidental rather than direct, since there is no actual injury to its physical property. But the rule is not so narrow as the objection assumes. ■ •
“The sole income of the plaintiff’s business is derived from the fares collected of passengers whom it carries, and any deprivation of these fares is an interference, with its property — wrongful and subject to be restrained by injunction, if the interference is in violation of positive law or otherwise without legal right.”
Under this rule the amended complaint sufficiently alleges special damages.
I would not further enlarge the power of the court to enforce criminal statutes by injunction and thereby defeat the right to trial by jury.
The rights of those engaged in the automobile business are as sacred as< those engaged in public service, and there is no reason shown why these rights should not be protected to the same extent.